internal_revenue_service department of the treasury number release date index number 2055-dollar_figure washington dc person to contact telephone number refer reply to cc psi plr-118221-99 date november re legend decedent intervivos trust trust paragraph b_trust date date trust company dear this is in response to your letter dated date in which you requested rulings under sec_2055 of the internal_revenue_code specifically you requested the following rulings the interest passing to the charitable organizations under the paragraph b_trust is a reformable_interest as defined in sec_2055 the petition for reformation when granted will result in a qualified_reformation as defined in sec_2055 an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest of the paragraph b_trust as reformed plr-118221-99 facts the facts are represented to be as follows decedent executed an intervivos trust intervivos trust on date and died on date article fourth paragraph b of the intervivos trust provides that at decedent’s death the trustee is to set_aside in a separate trust trust paragraph b_trust an amount equal to the lesser_of percent of the value of the intervivos trust property or the sum of dollar_figure the trustee is to pay the net_income of the paragraph b_trust in specified percentages to six individuals for a period not to exceed years from the establishment of the trust if an income_beneficiary should predecease decedent or die during the 10-year period his or her share of the income is to be added to principal the trust is to terminate years from the date of its creation or upon the earlier deaths of all of the income beneficiaries at the termination of the paragraph b_trust the principal and any accumulated or undistributed_income is to be added to and administered as an integral part of a second separate trust created at decedent’s death under article fourth paragraph a paragraph a_trust of the intervivos trust the paragraph a_trust is a_trust which is to be held in perpetuity for the benefit of five designated charitable organizations at the time the corpus of the paragraph b_trust is added to the paragraph a_trust two additional charitable organizations will become beneficiaries of the paragraph a_trust the paragraph b_trust does not satisfy the requirements of sec_2055 for the estate_tax charitable deduction prior to filing decedent’s estate_tax_return trust company as executor of decedent’s estate and trustee of the intervivos trust filed a petition for judicial reformation of the paragraph b_trust in accordance with sec_2055 under the proposed reformation the paragraph b_trust will be governed and administered under the following terms in appointing property to the paragraph b_trust the property shall be valued as of the decedent’s date of death the trustee shall distribute an annuity amount equal to percent of the initial fair_market_value of the trust’s assets on an annual basis to the same individual beneficiaries and in the same specified percentages as set forth in the original paragraph b_trust for a period not to exceed years from the establishment of the trust such annual payments are to be made at the end of each year with the first payment to be made no later than the end of the taxable_year of the trust in which occurs the complete funding of the trust if income of the trust is insufficient to pay the annuity amount the trustee may distribute principal if net_income exceeds the annuity amount in any taxable_year the excess is to be added to principal if any individual plr-118221-99 beneficiary predeceases the decedent or dies prior to the termination of the 10-year annuity period his or her share of the annuity amount is to be reapportioned in equal shares among the remaining individual beneficiaries the obligation to pay the annuity commences with the date of decedent’s death but the payment of the annuity amount may be deferred from such date until the end of the taxable_year of the trust in which occurs the complete funding of the trust within a reasonable_time after the end of the taxable_year in which the complete funding of the trust occurs the trustee must pay to the beneficiaries in the case of an underpayment or receive from the beneficiaries in the case of an overpayment the difference between any annuity amounts actually paid plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for such computation for such period and the annuity amounts payable plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for such computation for such period if the initial net fair_market_value of the assets constituting the trust is incorrectly determined then within a reasonable period after the final_determination of the correct value the trustee shall pay to the individual beneficiaries in the case of an undervaluation or recover from the individual beneficiaries in the case of an overvaluation an amount equal to the difference between the amount properly payable and the amount actually paid in the case of a taxable_year which is for a period of less than months the annuity amount which must be distributed shall be the annuity amount as previously determined multiplied by a fraction the numerator of the fraction shall be the number of days in the taxable_year of the trust and the denominator shall be or if february is a day included in the numerator in the case of the taxable_year in which the annuity interest terminates the annuity amount which must be distributed shall be the annuity amount as previously determined multiplied by a fraction the numerator of the fraction shall be the number of days in the period beginning on the first day of such taxable_year and ending on the day the annuity interest terminates and the denominator of the fraction shall be or if february is included in the numerator no additional contributions may be made to the trust after it is funded nothing in the trust instrument shall be construed to restrict the trustee from investing the trust assets in a manner which could result in the annual realization of a reasonable amount of net_income or gain from the sale or disposition of trust assets except for the payment of the annuity amount in the management investment and distribution of the trust the trustee shall not i engage in any act of plr-118221-99 self-dealing as defined in sec_4941 ii retain any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 iii make any investments which would subject the trust to tax under sec_4944 or iv make any taxable_expenditures as defined in sec_4945 to the extent required the trustee shall distribute the net_income and to the extent the net_income is not sufficient the principal of the trust at such times and in such manner so as not to subject the trust to tax under sec_4942 the annuity payments to the individual beneficiaries shall terminate upon the first of the following events to occur a the expiration of the 10-year period commencing on the decedent’s date of death or b the death of all of the individual beneficiaries at such time the principal and any undistributed_net_income of the trust shall be divided into seven equal shares to be held and administered separately for the benefit of the five charitable organizations designated as the beneficiaries of the paragraph a_trust in the original intervivos trust and the two charitable organizations which under the terms of the original intervivos trust were to be added as beneficiaries to the paragraph a_trust following the expiration of the individuals’ interest in the paragraph b_trust if any designated charitable_beneficiary is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of the trust is to be distributed to it the trustee shall not distribute any principal or income to it from its share the trustee shall allocate the principal and any accrued income held in the share of such organization in equal shares to the other designated charities that are organizations described in sec_170 sec_2055 and sec_2522 the trust is intended to be a charitable_remainder_trust within the meaning of sec_664 and is to be administered in such manner as to qualify for the exemption from taxation provided therein for a charitable_remainder_trust and any provision of the trust instrument inconsistent with this intention including provisions of state law which are incorporated by reference shall be of no effect law and analysis sec_2055 provides in part that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes and for certain other purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death plr-118221-99 in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if - i any difference between - i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest and ii in the case of - i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property plr-118221-99 sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 in this case the charitable interest provided in article fourth paragraph b of the intervivos trust is a reformable_interest within the meaning of sec_2055 because the value of the charitable interest is presently ascertainable and hence severable from the non-charitable interest prior to the enactment of the split-interest rules of sec_2055 such an interest would have been deductible under sec_2055 see sec_20_2055-2 of the estate_tax regulations although the payments to the individual beneficiaries were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided in sec_2055 before the 90th day after the last date including extensions for filing decedent’s estate_tax_return the reformation is a qualified_reformation within the meaning of sec_2055 because the difference between the actuarial value determined as of the date of decedent’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest ie the interest of the individual beneficiaries terminates at the same time both before and after the qualified_reformation and the reformation is effective as of the date of decedent’s death in addition the value as determined under sec_7520 of the remainder_interest is at least percent of the initial net fair_market_value of all the property placed in the trust as required by sec_664 accordingly provided that the judicial reformation of the paragraph b_trust conforms with the provisions of the proposed reformation as state above and provided that the paragraph b_trust as judicially reformed is a valid trust under applicable state law we conclude based on the facts submitted and representations made the interest passing to the charitable organizations under the paragraph b_trust is a reformable_interest as defined in sec_2055 the petition for reformation when granted will result in a qualified_reformation as defined in sec_2055 plr-118221-99 a federal estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest of the paragraph b_trust as reformed except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code in particular we express no opinion on the reformation of the paragraph a_trust this ruling letter is directed to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
